IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             :          NO. 657
                                                   :
         ORDER AMENDING RULE                       :          CIVIL PROCEDURAL RULES
         1033 OF THE PENNSYLVANIA                  :
         RULES OF CIVIL PROCEDURE                  :          DOCKET
                                                   :
                                                   :




                                                ORDER


PER CURIAM

      AND NOW, this 2nd day of February, 2017, upon the recommendation of the Civil
Procedural Rules Committee; the proposal having been published for public comment at
42 Pa.B. 6244 (October 6, 2012):

       It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1033 of the Pennsylvania Rules of Civil Procedure is amended in the attached
form.

       This Order shall be processed in accordance with Pa.R.J.A. No. 103(b), and shall
be effective April 1, 2017.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.